DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 16, applicant recited claim limitation regarding, “A central control system, comprising a memory, a processor, and a computer program….according to claim 1…” depend upon claim 1; however, it is noted that claim 1 directs to a method claim regarding “a rapid passing method” where applicant recited claim 16 directs to A central control system does not further specify rapid passing method recited and thus does not provide further claim limitation for claim 1 depend upon.  Applicant’s attention is also directed to applicant’s fee work sheet dated on November 2nd, 2020 indicates independent claim 1.  Appropriate further clarification is required.  

Regarding claim 17, applicant recited claim limitation directs to, “A rapid passing device…traffic lights…the central control system according to claim 16” however, it is noted applicant recited claim 17, “comprising the central control system according to claim 16” comprising claim 16 as a whole but also depend on nd, 2020 indicates independent claim 1.  Appropriate further clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 16, 17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (CN 108062863 in view of English Translation).

Regarding claims 1, 16 and 17, Yu et al shows a rapid passing method for a target vehicle (See at least Para 0006 for fast passing lane planning and module), 
acquiring position information of the target vehicle in real time (See at least Para 0045 – 0047 for GPS information as real time along with OBU update vehicle location);  
controlling lane indication device in the passing route (See at least Para 0118 and 0119 for traffic module module 600 for controlling the traffic light in a specific time preventing traffic on fast passing lane and Para 0118 for indicating the specific vehicle on the fast passing lane);
to indicate a special-purpose lane used by the target vehicle in the passing route according to a real-time position information and the passing route of the target vehicle (See at least Para 0118 and 0119 for traffic module module 600 for controlling the traffic light in a specific time preventing traffic on fast passing lane and Para 0118 for indicating the specific vehicle on the fast passing lane/special purpose lane; See at least Para 0045 for GPS information as the real time position information), 
and controlling traffic lights to indicate vehicles disturbing passing of the target vehicle to stop driving when the target vehicle passes through 
a rapid passing device for a target vehicle comprising traffic lights (See at least Para 0119 for traffic light), central control system (See at least figure 5 for central control module 600), a lane indicating device (See at least Para 0118 and 0119 for traffic module 600 for controlling the traffic light in a specific time preventing traffic on fast passing lane and Para 0118 for indicating the specific vehicle on the fast passing lane/special purpose lane; see also Para 0066 for lane indication);
a central control system comprising memory (See at least figure 5 for central control module 600 and center service unit CSU on Para 0039), processor and computer program stored in the memory capable of operating on the processor configured to execute the computer program (See at least Para 0123 and 0124 for processor and memory along with program instruction) perform the rapid passing method (See at least Para 0120 for program realization using processor and memory on Para 0123/0124).



Regarding claim 21, Yu et al shows each of the traffic lights is integrally provided with the lane indicating device (See at least Para 0010 and 0011 for traffic light used as lane indicating device as TCU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 13 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN 108062863 in view of English Translation; hereinafter Yu 863) in view of Yu et al (CN 108091149 in view of English Translation; hereinafter Yu 149). 

Regarding claim 2, Yu 863 shows real time vehicle position information (See at least Para 0045 for GPS information as the real time position information), 
Yu 149 further shows controlling a lane indicating device in each of road sections to work according to the information of the target vehicle and a traffic flow of each of the road sections in the passing route (See at least figure 5 for in the cross road for each road section with lane indicating device along with the passing route; see at least para 0085 for shortest time without congestion and optimal route management as traffic flow according to ) so as to indicate the special-purpose lane (intended use as functional limitation. See MPEP 2111.02 for 
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claim 3, Yu 863 shows determining arrival time when the target vehicle arrives at each of the road sections according to the real-time position information of the target vehicle (See at least figure 4, Step 404);
determining guide time spent for clearing vehicles on the special-purpose lane road sections according to the traffic in the passing route (See at least Para 0017 – 0019 and 0017); 
controlling the lane indicating device in each of the road sections to start to work when a condition that t1+t3=t2 is met (See at least Para 0017 – 0019 and 0017 for T0, T1 and T2), wherein tl represents for the guide time, t2 represents for the arrival time, and t3 represents for preset reserved time (See at least Para 0017 – 0019 and 0017 for T0, T1 and T2).

It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claims 4 and 5, Yu 149 further shows the controlling the traffic lights to indicate the vehicles disturbing the passing of the target vehicle to stop driving when the target vehicle passes through the intersection comprises (See at least Para 0122 – 0124 for green light lane and blocked lane as red light in emergency vehicle travel direction ): controlling the traffic lights in a traveling direction of the target vehicle to display one of a red light and a green light and controlling all traffic lights in a non-traveling direction of the target vehicle to display the red light when the target vehicle passes through the intersection to go straight (See at least Para 0122 for crossing road control in red/green as non traveling direction) and controlling each of the traffic lights in the intersection to 
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claim 6, Yu 149 further shows controlling the lane indicating devices in the passing route to indicate applications of all driving lanes except the special-purpose lane used in the passing route (See at least figure 5.2 for lane indicating device controlled for passing for all lane in the cross road).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claims 7, 8, 10 and 20, Yu 149 further shows the lane indicating devices comprise a voice unit (See at least Para 0122 for TCU broadcast to non emergency vehicle for red light status); and the controlling the lane indicating 
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claims 9 and 18, Yu 149 further shows the lane indicating devices comprise a display unit (See at least Para 0113 for traffic light as display unit ); and the controlling the lane indicating devices in the passing route to indicate the special-purpose lane used by the target vehicle in the passing route (See at least figure 5 for indicating the special purpose lane for the target vehicle 
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claims 11 and 12, Yu 149 further shows the special-purpose lane is a driving lane with a same application in each of the road sections of the passing route (See at least figure 5 for special purpose lane as one of the driving lane indicated), comprises a left-turn lane, a right-turn lane and a straight lane (See at least figure 5 for crossing road with left turn lane on left, right turn lane on right and straight lane).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claim 13, Yu 149 further shows determining a passing route by which a driving time of the target vehicle is shortest according to the place where the target vehicle is located and the destination in combination with road condition information (See at least figure 5 for in the cross road for each road section with lane indicating device along with the passing route; see at least para 0085 for shortest time without congestion and optimal route management as traffic flow according to).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 863, in order to provide a fast lane planning for emergency vehicle, as desired by both Yu 863 and Yu 149. 

Regarding claim 19, Yu 149 further shows the display unit comprises a plurality of display screens (See at least figure 5 for each traffic light with at least green display, red display), one of the display screens corresponds to one lane in a road section ( See at least figure 5 for each road section with 6 lane and 6 lights).
It would have been obvious for one of ordinary skill in the art, to provide the traffic flow management as taught by Yu 149 for the lane management of Yu 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664